Exhibit 10.3

 

CONFIDENTIAL

 

 

THIRD AMENDMENT TO

TECHNOLOGY TRANSFER AND SUPPLY AGREEMENT

between

HOSPIRA WORLDWIDE, INC.

and

THERAVANCE BIOPHARMA IRELAND LIMITED

 

This Third Amendment to the Technology Transfer and Supply Agreement
(“3rd Amendment”) is made and effective as of April 14, 2016 (“Amendment
Effective Date”), by and between Hospira Worldwide, Inc., (“Hospira”), and
Theravance Biopharma Ireland Limited, the successor in interest to Theravance
Biopharma Antibiotics, Inc. (“Theravance”) each herein referred to individually
as a “Party” and collectively as the “Parties.”  Capitalized terms used in this
3rd Amendment that are not otherwise defined herein shall have the meanings
ascribed to such terms in the Agreement (as defined herein).

 

RECITALS

 

WHEREAS, by virtue of a Consent to Assignment dated October 25, 2013 and
effective June 2, 2014, and pursuant to another Assignment dated June 10, 2015
Hospira and Theravance are Parties to that certain Technology Transfer and
Supply Agreement dated as of May 22, 2012 (the “Agreement”); and

 

WHEREAS, by a first amendment dated as of May 16, 2013 (“1st Amendment”) the
Parties included under the terms of the Agreement a second presentation of the
VIBATIV® pharmaceutical product (“Product”); and

 

WHEREAS, by second amendment dated as of October 17, 2014 (“2nd Amendment”) the
Parties expanded the definition of the Territory and described the conditions by
which Hospira would support Theravance’s regulatory submissions for the Product
therein; and

 

WHEREAS, for the sake of clarity, the Parties now desire further to amend the
definition of the Territory in which Theravance, or its designated distributors,
will file applications for Regulatory Approvals, and import, sell and use the
Products in the Territory under the terms and conditions set forth below.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this 3rd Amendment, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree that
the Agreement shall be further amended as follows:

 

Amendment

 

1)                         Section 1.31.  Section 1.31, as amended by the
2nd Amendment, defining the term “Territory” is hereby replaced in its entirety
with the following new definition:

 

Third Amendment to Technology Transfer and Supply Agreement

Page 1 of 4

 

 

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

--------------------------------------------------------------------------------


 

“1.31      “Territory” means:  (i) the United States of America; (ii) Canada;
(iii) the European Union (“EU 28”) and any other countries that are later
admitted to the European Union by acceding to the treaties of the European
Union; (iv) Russia, Georgia and the Commonwealth of Independent States;
(v) Arabic-speaking countries of North Africa and the Middle East; and (vi) all
other countries of the world where Theravance elects, by itself or through
designated Third Parties, to import, market, promote, sell and use the
Products.  A more detailed list of such countries and Theravance’s designated
Third Party distributors is set forth on Exhibit 1.31.”

 

2)                         Theravance shall have the right to expand its
marketing, distribution and sales of the Products in countries outside of the
Territory without further amending the Agreement; provided, however, that with
regard to any expanded Territory (including the expansion herein), the
provisions of paragraphs 2), 3) and 4) of the 2nd Amendment, shall remain in
full force and effect.

 

3)                         Exhibit 1.31.  A new Exhibit 1.31 is hereby added to
the Agreement, in the form as attached hereto as Appendix A.

 

4)                         Technical & Quality Agreement.  Separate from this
3rd Amendment, the Parties are revising the Technical & Quality Agreement.  When
the revision is agreed and executed by authorized quality representatives of the
Parties, such revisions shall become part of the Technical & Quality Agreement,
the terms and conditions of which shall be incorporated into the terms of the
Agreement, as amended by the 1st, the 2nd, and 3rd Amendments.

 

Miscellaneous

 

5)                         Except as expressly amended herein, all other terms
and conditions of the Agreement shall remain in full force and effect, and
enforceable in accordance with its terms.  Capitalized terms used herein and not
otherwise defined shall have the meaning given them in the Agreement. The terms
and conditions of this 3rd Amendment are hereby incorporated into and made a
part of the Agreement.

 

6)                         This 3rd Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one instrument.  The parties may sign and deliver this
3rd Amendment by facsimile or sent by electronic mail in portable document
format (PDF) and a reproduction of this 3rd Amendment made by facsimile or PDF
will have the same effect as a signed and delivered original version.

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOLLOWS

 

Third Amendment to Technology Transfer and Supply Agreement

Page 2 of 4

 

 

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties intending to be bound by the terms and
conditions hereof have caused this 3rd Amendment to be signed by their duly
authorised representatives as of the date first above written.

 

HOSPIRA WORLDWIDE, INC.

THERAVANCE BIOPHARMA IRELAND LIMITED

 

 

 

 

 By:

/s/ Kevin Orfan

 

By:

/s/ Ann Brady

 

(Signature)

 

 

(Signature)

 

 

 

 

 

 Name:

Kevin Orfan

 

Name:

Ann Brady

 

 

 

 

 

 Title:

Vice President

One 2 One Contract Manufacturing Services

 

Title:

President, TBIL

 

Third Amendment to Technology Transfer and Supply Agreement

Page 3 of 4

 

 

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

--------------------------------------------------------------------------------


 

APPENDIX A

 

EXHIBIT 1.31

 

Description of Territory and Distributors

 

Dosage

 

Product Code

 

Pack Code

 

Market

[***]

 

[***]

 

[***]

 

[***]

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

[***]

 

[***]

 

Territory (Market) List

 

Theravance:        United States

 

Pendopharm/Pharmascience:        Canada

 

R-Pharm:                                        Russia, Georgia and the
Commonwealth of Independent States (including Ukraine, [***])

 

Clinigen:                                            ·  EU 28

 

·  the following non-European Union countries: Switzerland and Norway

 

·  the following EU candidate countries: Iceland, Montenegro, Serbia, Macedonia
Turkey, Albania, Bosnia and Herzegovina, Kosovo

 

·  the following additional European countries: Andorra, Liechtenstein, Monaco,
San Marino, and Vatican City

 

Megapharm:       Israel [***]

 

Hikma:                                                     [***]

 

SciClone:                                          China, the Hong Kong Special
Administrative Region, the Macau Special Administrative Region, Taiwan and
Vietnam

 

[***]:     India

 

Third Amendment to Technology Transfer and Supply Agreement

Page 4 of 4

 

 

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

--------------------------------------------------------------------------------